Filed 12/13/22 Richmond Shoreline Alliance v. City of Richmond CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 RICHMOND SHORELINE
 ALLIANCE et al.,
           Plaintiffs and Appellants,
 v.                                                                      A166004
 CITY OF RICHMOND et al.,
           Defendants and Respondents,                                   (Contra Costa County
                                                                         Super. Ct. No. CIVMSN201967)
 HRP CAMPUS BAY
 PROPERTY, LLC,
 Real Party in Interest and
 Respondent.


                                        MEMORANDUM OPINION
         HRP Campus Bay Property, LLC (HRP), the developer of a project in
Richmond and the real party in interest in plaintiffs’ action under the
California Environmental Quality Act (CEQA) (Pub. Resources Code, § 21000
et seq.), filed a motion to dismiss plaintiffs’ appeal from a judgment denying
plaintiffs’ petition for a writ of mandate. The issue presented is whether the
time to appeal runs from the date of the order after hearing denying the
petition or whether it runs from the notice of entry of the subsequent
judgment that reiterates the ruling. The issue is pending before the
California Supreme Court (Meinhardt v. City of Sunnyvale (2022) 76

                                                               1
Cal.App.5th 43, review granted June 15, 2022, S274147). However, multiple
Court of Appeal decisions support HRP’s position that an order denying a
petition for a writ of mandate that disposes of all claims between the parties
is an immediately appealable final judgment. (E.g., City of Calexico v.
Bergeson (2021) 64 Cal.App.5th 180, 190 (Calexico); Laraway v. Pasadena
Unified School Dist. (2002) 98 Cal.App.4th 579, 583 (Laraway); Valero
Refining Co.–California v. California Bay Area Air Quality Management Dist.
Hearing Bd. (2020) 49 Cal.App.5th 618, 633, fn. 10 [“the appealable judgment
was the court’s order granting writ of mandate, not a ‘judgment’ that it
subsequently entered”]; Martis Camp Community Assn. v. County of Placer
(2020) 53 Cal.App.5th 569, 587, fn. 11 (Martis Camp).)
      Plaintiffs (Richmond Shoreline Alliance; Sustainability, Parks,
Recycling, and Wildlife Legal Defense Fund, Inc.; Citizens for East Shore
Parks, Inc.; Sunflower Alliance; and Greenaction for Health and
Environmental Justice, Inc.) filed a petition for a peremptory writ of mandate
and complaint for declaratory relief under CEQA challenging the City of
Richmond’s approval of a mixed use project providing housing, commercial
space, and parks and open space. HRP, the project developer, was named as
the real party in interest and opposed the petition. The first and second
causes of action challenged the city’s approval of the project under CEQA.
The third cause of action alleged the hearing process for the project’s
approval was unfair. The fourth cause of action sought declaratory relief
regarding the rights and duties of the city and the public regarding the
conduct of future administrative hearings for project approvals.
      On May 25, 2022, following a hearing on the petition, the trial court
issued a detailed “ORDER AFTER HEARING (Petition for Peremptory Writ
of Mandate),” finding against plaintiffs on their first, second and third causes



                                       2
of action and denying their request for a writ of mandate. The order specified
that it did not address plaintiffs’ fourth cause of action for declaratory relief
against the city. A superior court deputy clerk served the May 25, 2022 order
by mail on all parties on the day it was issued.
      On June 30, 2022, the trial court entered a judgment on the petition in
favor of HRP and against plaintiffs on causes of action 1–3. The judgment
states: “All causes of action brought by Petitioners against Real Party have
been fully and finally adjudicated, and there are no further issues remaining
to be determined between Petitioners and Real Party (the remaining fourth
cause of action for declaratory relief is only between Petitioners and the City
of Richmond and the Richmond City Council).”
      On July 12, 2022, HRP served a notice of entry of judgment on all
parties. Plaintiffs filed a notice of appeal on August 30, 2022.
      Multiple courts hold that the time for bringing an appeal runs from the
notice of an order denying a petition for writ of mandate, rather than from a
subsequent judgment reiterating the prior ruling. (Calexico, supra, 64
Cal.App.5th at p. 190; Laraway, supra, 98 Cal.App.4th at p. 583; Valero
Refining Co.–California v. California Bay Area Air Quality Management Dist.
Hearing Bd., supra, 49 Cal.App.5th at p. 633, fn. 10; Martis Camp, supra, 53
Cal.App.5th at p. 587, fn. 11.) As explained in Laraway: “Once a final,
appealable order or judgment has been entered, the time to appeal begins to
run. The Rules of Court do not provide, once a judgment or appealable order
has been entered, that the time to appeal can be restarted or extended by the
filing of a subsequent judgment or appealable order making the same
decision.” (Laraway, supra, 98 Cal.App.4th at p. 583.) The fact that there
remains a pending declaratory relief claim involving the plaintiffs and the
city does not alter the analysis in this case because in multiparty actions an



                                         3
order resolving all issues as to one party is final as to that party and
appealable. (Save Berkeley’s Neighborhoods v. Regents of University of
California (2021) 70 Cal.App.5th 705, 713–714 [multiparty exception to one
final judgment rule applies to order disposing of all issues between plaintiffs
and real party in interest in CEQA action]; Martis Camp, supra, 53
Cal.App.4th at pp. 578, 587–588 [same].) Here, the May 25, 2022, ruling
resolved all issues in the writ petition between plaintiffs and HRP, and the
time for appeal began to run from the May 25, 2022, order.
      Plaintiffs’ opposition is not persuasive. The plaintiffs argue that the
motion should be denied based on the one final judgment rule. In essence,
they argue that under the one final judgment rule, their own appeal is
premature. Their reliance on Morehart v. County of Santa Barbara (1994) 7
Cal.4th 725, which overruled Schonfeld v. City of Vallejo (1975) 50
Cal.App.3d 401, is misplaced. (Morehart, at p. 743.) Schonfeld recognized an
exception to the one final judgment rule that permitted an appeal from a
judgment or order finally disposing of a cause of action that had been severed
from separate and independent causes of action. Morehart disapproved of
this exception and held: “[A]n appeal cannot be taken from a judgment that
fails to complete the disposition of all the causes of action between the parties
even if the causes of action disposed of by the judgment have been ordered to
be tried separately, or may be characterized as ‘separate and independent’
from those remaining.” (Morehart, at p. 743.) However, Morehart expressly
acknowledges the multiparty exception to the one final judgment rule, which
is different from the former severed claim exception that was at issue in
Morehart. (Morehart, at p. 740 [judgment in a “multiparty case determining
all issues as to one or more parties may be treated as final even though issues
remain to be resolved between other parties”]; see Martis Camp, supra, 53



                                        4
Cal.App.5th at p. 588 [finding order denying writ petition appealable because
it completely disposed of all issues as to one party despite fact that other
issues remained between plaintiff/appellant and county].)
      Finally, plaintiffs’ opposition requests that this court dismiss their
appeal as unripe and remand to the trial court with directions either to
vacate the prior judgment or to modify it to make “its interlocutory nature
evident . . . .” They cite, without discussion or analysis, two cases in support
of this request (Kurwa v. Kislinger (2017) 4 Cal.5th 109 (2017); Four Point
Entertainment, Inc. v. New World Entertainment, Ltd. (1997) 60 Cal.App.4th
79). These cases hold that when parties make a failed attempt to secure
appellate review of a nonfinal judgment, the trial court retains the power to
vacate the defective judgment and any stipulation on which it was based and
the parties may later appeal after the trial court resolves the outstanding
claims and enters a final judgment. (Kurwa, supra, at pp. 118–119; Four
Point Entertainment, supra, at p. 83.) Neither case involves the question of
appealability of an order denying a petition for writ of mandate. (Kurwa,
supra, at p. 112 [breach of fiduciary duty and defamation]; Four Point
Entertainment, supra, at p. 81 [breach of contract and tort claims].) Nor do
they discuss the issue of the multiparty action exception to the one final
judgment rule. We decline plaintiffs’ request.
      Plaintiffs failed to file a notice of appeal within 60 days of notice of
entry of the May 25, 2022, order. For the reasons discussed ante, their
appeal is untimely and must be dismissed. (Laraway, supra, 98 Cal.App.4th
at p. 583.) HRP requests sanctions on the grounds that the plaintiffs’ appeal
is frivolous because it is untimely. Given that Meinhardt v. City of
Sunnyvale, supra, 76 Cal.App.5th 43, rev.gr., is currently before the
California Supreme Court, we deny HRP’s request for sanctions.



                                         5
                                     DISPOSITION
       The appeal is dismissed.



                                                  _________________________
                                                  Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Wiseman, J.*




A166004/Richmond Shoreline Alliance v. City of Richmond




       *Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                              6